IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JASON D. JORDAN,1                           §
                                                §
          Petitioner Below,                     §   No. 84, 2018
          Appellant,                            §
                                                §   Court Below—Family Court
          v.                                    §   of the State of Delaware
                                                §
    JAMIE MORNING,                              §   File No. CK07-01504
                                                §   Petition No. 16-22584
          Respondent Below,                     §
          Appellee.                             §

                                 Submitted: March 2, 2018
                                 Decided:   March 20, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                          ORDER

         Having considered the notice and supplemental notice of appeal from an

interlocutory order under Supreme Court Rule 42, the motion to stay, the amended

motion to stay, and the record below, the Court concludes that:

         (1)    This interlocutory appeal arises from: (i) a January 22, 2018 Family

Court order denying a motion for reargument filed by the petitioner below-appellant,

Jason D. Jordan (“the Father”); and (ii) a November 29, 2018 Family Court order

reversing and remanding a Family Court Commissioner’s order reducing the

Father’s monthly child support obligation from $1,450.00 to $760.00. In the


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
November 29, 2018 order, the Family Court found, among other things, that the

Commissioner should have included the amount that the Father overpaid his new

wife in his income and should not have excluded $33,328.00 in accelerated

depreciation as a legitimate business expense. The Family Court remanded the

matter to the Commissioner so that a new child support order could be calculated.

      (2)    On January 31, 2018, the Father filed an application for certification to

take an interlocutory appeal. The Father argued that certification was appropriate

because the Family Court orders included significant mistakes of fact and involved

a question of law addressed for the first time in Delaware. The respondent below-

appellee, Jamie Morning (“the Mother”), opposed the application. The Father also

filed a motion to stay the Family Court proceedings pending appeal.

      (3)    On February 14, 2018, the Family Court granted the application for

certification. The Family Court held that the orders decided a substantial issue of

material importance meriting interlocutory review. The Family Court also found

that most of the Supreme Court Rule 42(b)(iii) criteria, including a question of law

resolved for the first time, construction of a statute that this Court should settle, and

possible termination of the litigation after interlocutory review, applied.

      (4)    On February 14, 2018, the Family Court denied the Father’s motion for

a stay and held that the matter be placed on the calendar. On February 22, 2018, the

Family Court held this was a mistake and further hearings were stayed pending


                                           2
appeal. On February 23, 2018, the Father filed a motion for a stay in this Court. On

March 2, 2018, the Father filed an amended motion for a stay reflecting the Family

Court’s February 22, 2018 order.

          (5)     Applications for interlocutory review are addressed to the sound

discretion of the Court.2 In the exercise of our discretion, we have concluded that

the application for interlocutory review does not meet the strict standards for

certification under Supreme Court Rule 42(b) and should be refused. This matter is

not exceptional,3 and it makes more sense here to review the Family Court rulings

after the child support obligation is calculated.

          NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED. The Father’s motion for a stay is moot.

                                               BY THE COURT:
                                               /s/ Leo E. Strine, Jr.
                                               Chief Justice




2
    Supr. Ct. R. 42(d)(v).
3
    Supr. Ct. R. 42(b)(ii).

                                           3